Citation Nr: 0028983	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  99-13 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

The propriety of severance of service connection for 
osteoarthritis of the hips, knees, and shoulders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
December 1945, and from January 1946 to July 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The rating decision severed 
service connection for osteoarthritis of the hips, knees and 
shoulders.


FINDINGS OF FACT

1.  The RO's conclusion, reflected in its April 1995 and 
December 1995 rating decisions, that the veteran was service 
connected for osteoarthritis which now involved multiple 
joints, had a reasonable basis in the record. 

2.  RO assignment of ratings for osteoarthritis of the hips, 
knees, and shoulders, based on a finding that the veteran was 
service connected for osteoarthritis that had progressed with 
multiple joints involved had a reasonable basis in the 
record.


CONCLUSION OF LAW

April 1995 and December 1995 RO rating decisions did not 
contain clear and unmistakable error (CUE).  Severance of 
service connection for arthritis of the hips, knees and 
shoulders was not proper.  38 U.S.C.A. § 5112(b)(6) (West 
1991);  38 C.F.R. § 3.105(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran appeals a November 1998 RO rating decision that 
severed service connection for osteoarthritis of the hips, 
knees and shoulders.

Generally, service medical records show the veteran received 
treatment on numerous occasions, from January 1955 forward, 
for recurrent low back problems.  Diagnoses varied from 
muscle strain to emotional problems to osteoarthritis to a 
herniated nucleus propulsus.  Three service medical records 
are particularly noteworthy in the present case.  A service 
medical record of treatment in November 1960 reflects that 
the veteran was seen for marked swelling and pain in the 
right knee of two days' duration.  The diagnoses were gout of 
the right knee, and acute bursitis of the lateral tibia 
bursa.  The summary of treatment reflects that a diagnosis of 
arthritis was also considered.  A service medical record of 
treatment in July 1966 includes diagnoses of degenerative 
osteoarthritis of the lumbosacral spine and hips, and 
degenerative disc disease at L5-S1.  A May 1968 separation 
examination report includes a diagnosis of degenerative disc 
disease at L5-S1, mildly symptomatic, not considered 
disabling.

In June 1979, the RO granted the veteran's claim for service 
connection for a back condition.  In the rating decision, the 
RO noted that degenerative disc disease of the lumbar spine 
with degenerative osteoarthritis was diagnosed in July 1966.  
The RO further noted that the veteran's separation physical 
examination included a diagnosis of degenerative disc 
disease, L5-S1, mildly symptomatic.  On this factual basis, 
the RO granted service connection for disability described as 
degenerative disc disease, L5-S1.  The RO assigned Diagnostic 
Code 5003, the diagnostic code for degenerative arthritis 
(hypertrophic or osteoarthritis).

In an April 1995 rating decision, the RO determined that the 
evidence showed that the veteran's osteoarthritis had 
progressed, and multiple joints were involved.  Based on 
records of private treatment and surgery, the RO granted an 
increased rating for osteoarthritis of the right shoulder and 
degenerative disc disease, L5-S1, previously rated as 
noncompensably disabling.  The disability was rated as 100 
percent disabling for two months following shoulder surgery 
in June 1994, and 10 percent disabling from August 1994 
forward.  The rating was issued under Diagnostic Code 5003.  

In a December 1995 rating decision, the RO determined that 
the evidence showed that the veteran was service connected 
for osteoarthritis with degenerative joint disease that had 
progressed with multiple joints involved.  Based on May 1995 
VA examination results, the RO assigned additional separate 
ratings for osteoarthritis of the right shoulder, 
osteoarthritis of the left shoulder, degenerative joint 
disease at L1-L5 with degenerative disc disease at L5-S1, 
osteoarthritis of the right knee, osteoarthritis of the left 
knee, and bilateral osteoarthritis of the hips.

In June 1998, the RO proposed to sever service connection for 
arthritis of the hips, knees and shoulders.  The RO found 
that April 1995 and December 1995 rating decisions treating 
these conditions as service connected contained CUE.  

During his November 1998 RO hearing, the veteran testified 
that a medical officer told him in the middle 1950's that he 
had arthritis of the hips, knees and shoulders and back.  He 
said he received inservice treatment and medication for these 
conditions.  His wife testified that he continued to have 
these problems from his time of discharge from service 
forward.

In November 1998, the RO severed service connection for 
osteoarthritis of the hips, knees and shoulders, effective 
March 1, 1999.  In his decision effecting the severance of 
service connection, a Hearing Officer found that aside from 
an episode of swelling of the right knee in November 1960, no 
further complaints other than back complaints were shown in 
any other inservice medical document.  He further concluded 
that arthritis of other joints was not seen in service, or 
for twenty-seven years after service.  He found that it was 
accordingly not appropriate to conclude that the arthritis in 
the other joints was related to service.  
 
Analysis

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the rating decision 
granting service connection was clearly and unmistakably 
erroneous, and only after certain procedural safeguards have 
been met.  38 C.F.R. § 3.105(d) (1998);  see also, Daniels v. 
Gober, 10 Vet. App. 474 (1997);  Graves v. Brown, 6 Vet. App. 
166, 170-71 (1994).  Specifically, when severance of service 
connection is warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  38 C.F.R. § 3.105(d);  see 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

Clear and unmistakable error is defined as "a very specific 
and rare kind of 'error.' It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

To determine whether "clear and unmistakable error" was 
present under 38 C.F.R. § 3.105(a) in a prior determination, 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied;  the error must be undebatable and 
of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made;  and 
a determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994);  Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

However, it has been held that although the same standards 
apply in a determination of clear and unmistakable error in a 
final decision under section 3.105(a) and a determination as 
to whether a decision granting service connection was the 
product of clear and unmistakable error for the purpose of 
severing service connection under section 3.105(d), section 
3.105(d) does not limit the reviewable evidence to that which 
was before the RO in making its initial service connection 
award.  Daniels, 10 Vet. App. at 480.

The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that ... a service-connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id.

Initially, the Board notes that the record reflects that the 
RO made a good faith effort to meet the procedural 
requirements of 38 C.F.R. § 3.105(d).  The rating decision of 
June 1998 proposing severance of service connection for 
degenerative arthritis of the hips, knees and shoulders, sets 
forth material facts and reasons for the proposed severance.  
The appellant was notified of the proposed severance and was 
given an opportunity to present additional evidence and offer 
testimony at a personal hearing.  The record further shows 
that the veteran offered testimony and other evidence in 
support of his contention that severance was not warranted at 
a personal hearing in November 1998.  Accordingly, the Board 
finds that the basic procedural safeguards of 38 C.F.R. § 
3.105(d) have been met.

The RO severed service connection for arthritis of the hips, 
knees and shoulders on the ground that it was not appropriate 
to conclude that the arthritis in joints other than the back 
was related to service.  The Board finds, however, that the 
RO overlooked material evidence that, at a minimum, provides 
a basis upon which reasonable minds could differ.  A July 
1966 service medical record includes a medical diagnosis of 
degenerative osteoarthritis of the lumbosacral spine and 
hips, as well as degenerative disc disease at L5-S1.  There 
is no competent medical evidence from the service period or 
thereafter that clearly rebuts this diagnosis.  In the June 
1979 RO rating decision granting the veteran's claim for 
service connection for a back condition, the RO assigned 
Diagnostic Code 5003, the diagnostic code for degenerative 
osteoarthritis.  In its June 1979 adjudication of the issue, 
the RO cited explicitly the July 1966 service medical record 
in which degenerative osteoarthritis of the lumbosacral spine 
and hips was diagnosed, thus providing a valid factual 
predicate for classification of the disability as 
degenerative arthritis and the assignment of Diagnostic Code 
5003.  In short, the April 1995 and December 1995 RO 
determinations that the veteran was service connected for 
osteoarthritis with degenerative joint disease that had 
progressed with multiple joints involved had a reasonable 
basis in the record. 

In light of that part of 38 C.F.R. § 3.105(d) that pertains 
to a change in diagnosis, the Board acknowledges a March 1998 
VA examination at which the veteran's condition was assessed 
as psoriatic arthropathy.  The Board finds that opinions 
rendered in the VA examination report do not directly rebut 
the diagnosis of degenerative osteoarthritis in service.  
Even if the Board were to read the opinions as a challenge to 
the diagnosis in service, the opinions are not based upon a 
comprehensive review of the record and supported by a 
rational and findings that are of such probative weight as to 
clearly demonstrate the diagnosis in service was in error.   
In this context, the Board points out that May 1995 VA X-ray 
reports confirm that the veteran has degenerative joint 
disease of both hips, both knees and the left shoulder, and a 
May 1994 private MRI report confirms that the veteran has 
degenerative joint disease of the right shoulder (for which 
he received surgery in July 1994).  Moreover, even if the 
more recent diagnosis of psoriatic arthritis is correct, the 
current record is by no means absolutely clear that this is 
not the same condition that was diagnosed as degenerative 
arthritis in July 1966.

In sum, the Board finds that the error cited by the RO in its 
November 1998 rating decision severing service connection for 
arthritis of the hips, knees, and shoulders, if error at all, 
is not the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  Instead, the purported 
error merely reflects a difference in weighing and 
interpretation of the medical evidence of record, and a 
difference in interpretation of an ambiguity in a June 1979 
RO rating decision.  The Board finds that the severance of 
service connection for osteoarthritis of the hips, knees, and 
shoulders in the November 1998 RO rating decision was not 
proper, because there was no CUE in the April 1995 and 
December 1995 RO rating decisions. 


ORDER

Service connection for osteoarthritis of the hips, knees and 
shoulders is not severed.  Service connection for these 
disabilities is to remain in effect.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals



 

